                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

  UNITED STATES OF AMERICA                        ) CASE NO. 1:19-CR-00109
                                                  )
                 Plaintiff,                       ) JUDGE BENITA Y. PEARSON
                                                  )
         v.                                       ) MOTION REQUESTING TELEPHONIC
                                                  ) CONFERENCE
  RUSSELL MILEY CRUZ                              )
            Defendant.                            )
                                                  )
                                                  )

       Now comes Defendant, Russell Miley Cruz, by and through undersigned counsel, and

hereby respectfully requests this Honorable Court for an Order granting a motion for a telephonic

conference. The United States and Counsel are aware of discovery deadlines but would like to

discuss those dates with the Court as Defendant will likely be assessed for competency.

      The United States and Counsel have availability on the following days if agreeable to the

Court’s schedule. Those dates include: 8:00am or 10:30am on Tuesday, April 16th, the

afternoon of April 18th or the morning of Friday, April 19th.

   WHEREFORE, Defendant respectfully moves this Court for an Order granting a motion for

telephonic conference.



                                                    RESPECTFULLY SUBMITTED,

                                                     /S/ DAVID J. BETRAS
                                                   DAVID J. BETRAS
                                                   ATTORNEY FOR DEFENDANT
                                                   REGISTRATION NO. 0030575
                                                   6630 Seville Dr.
                                                   Canfield, Ohio 44406
                                                   Phone: (330) 746-8484
                                                   Fax: (330)702-8280
                                                    Email: dbetras@bhlaws.com
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was filed and served electronically this 15th day of April upon attorneys who have completed the

ECF registration as required by the Court.


                                                 /s/ David J. Betras
                                                DAVID J. BETRAS
                                                ATTORNEY FOR DEFENDANT
